[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]AMENDED JUDGMENT
Pursuant to the Court's order granting the motion for clarification and/or modification filed by Paine Webber, Inc. and the Motion for Clarification filed by Jeff Katz, the court issues the following amended judgment:
The corpus available is $285,519.00. It is hereby ORDERED
that 21 days from the date of this amended judgment, the Clerk of Court shall distribute these funds as follows:
    (1) Paine Webber, Inc. shall receive the first distribution in the amount of $2800 plus costs of $250 for a total distribution of $3050.00.
    (2) Weatherly Securities, Inc. shall receive the second distribution in the principal amount of $24,561.99, plus interest on this amount at the rate of 10% per annum (or a daily rate of $6.73) calculated from February 23, 1996 to the date of distribution. This accrued interest shall be applied against and paid from the corpus.
    (3) Jeff Katz shall receive the third distribution consisting of the balance of the funds remaining after the above distributions have been made.
Dated this 5th day of March, 1997.
STEVENS, JUDGE